DETAILED ACTION
Claims 1-5 and 7-9 have been cancelled and claims 6 and 10 are pending.
This action is in response to the amendment filed 3/8/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Response to Arguments
Applicant’s arguments filed 3/8/2022, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  
Specification
Applicant’s amendment overcomes the prior objections.
Claim Rejections - 35 USC § 112
Applicant’s amendment overcomes the prior rejections.

Allowable Subject Matter
Claims 6 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art discloses or renders as obvious “a cam that is in contact with the first piston and the second piston, wherein in response to the first piston moving from a normal position during normal operation to an emergency position, the cam rotates and interlocks the first piston with the second piston by moving the second piston from a normal position during the normal operation to an emergency position” in combination with the rest of the limitations in claim 6.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753